Citation Nr: 1734620	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-21 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis, right knee, to include as secondary to arthritis, left knee.


REPRESENTATION

Veteran represented by:	Seth C. Berman, Attorney-at-Law


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and October 1980 to November 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Medical Records

The Veteran filed a VA Form-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) in April 2014, asking VA to obtain records specific to treatment he received for his right knee at the Army Landstuhl Regional Medical Center dating from 2007 to 2011.  While the Veteran himself has submitted some Landstuhl records dated within this range, the submitted records do not cover the entire period as noted on the VA Form-4142.  There is no indication VA took action to request and obtain these records after receiving the Veteran's release form in 2014. 

More recently, in December 2016, the Veteran's attorney submitted single medical examination reports from the Veteran's current medical providers-Drs. S.C. and L.M.  On remand, the Veteran should be provided an opportunity to submit, or authorize VA to obtain his right knee treatment records from the Army Landstuhl Regional Medical Center, Drs. S.C. and L.M. and/or any other provider.


Medical Opinion

Per the Board's November 2013 remand instructions, the AOJ obtained a medical opinion from a February 2016 VA examiner addressing the etiology of the Veteran's right knee disability.  The examiner opined against a relationship between the Veteran's current right knee disability and an in-service knee injury, as well as between his right and left knee disabilities, on a secondary basis.  In pertinent part, the examiner determined that the Veteran's right knee disability was likely caused by normal physiologic aging. 

As noted above, the Veteran's attorney submitted medical records from two physicians in December 2016.  In an attached cover letter, the Veteran's attorney specifically asked that these records be considered by the individual providing the medical nexus opinion ordered by the Board in its prior remand instructions.  In pertinent part, these records note the presence of right knee ossific fragments that in part represent "sequela of prior trauma."  See the August 8, 2016 assessment of Dr. L.M.  Given that the February 2016 VA examiner could not have reviewed these records at the time of his assessment, and that the assessments contained therein seem to contradict the VA examiner's finding that his right knee disability is age-related, as opposed to trauma induced, the Board believes that on remand, an addendum opinion that takes into consideration these newly-submitted treatment reports should be obtained. 

The Board adds that the February 2016 VA examiner indicated in his report that a 2001 VA examination revealed a normal right knee evaluation.  Indeed, the referenced VA examination took place in December 2001-only slight right patellar crepitation and popping was identified upon examination at the time.  Pertinently however, a February 28, 2001 private treatment report pre-dating the December 2001 VA examination indicates the presence of monoarticular and degenerative arthritis of the right knee, with discussion of a possible total knee replacement at the time.  In providing an addendum opinion, the examiner should comment upon these seemingly disparate assessments in forming a new nexus opinion.   


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records dated after September 2016.

2.  Request the Veteran provide a release for relevant records of right knee treatment from (1) the Army Landstuhl Regional Medical Center, specifically from 2007 through 2011; (2) Drs. S.C. and L.M.; and (3) any other care providers treating the Veteran's knee.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  

3. After obtaining all available records, obtain an addendum medical opinion from the February 2016 VA examiner addressing the etiology of the Veteran's right knee disability.  If the February 2016 VA examiner is unavailable, an opinion should be obtained from another qualified physician.

The claims file, to include a copy of this Remand, should be reviewed by the examiner.  In particular, the examiner should note a February 28, 2001 treatment report identifying monoarticular and degenerative arthritis of the right knee (with discussion of a possible right knee replacement) which pre-dates the December 2001 VA examination report noting only a left knee disability.  The examiner should also note additional evidence added to the record since he last provided opinions in February 2016, to specifically include an August 8, 2016 assessment from Dr. L.M. indicating the presence of right knee ossific fragments that in part likely represent "sequela of prior trauma."   

Upon review of the record, the examiner should address each of the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability had its onset in, or is otherwise related to the Veteran's period of active duty service, to specifically include a twisting injury sustained in 1978?  Please comment upon the February 28, 2001 and December 2001 examination reports, as well as the August 2016 report of Dr. L.M. suggesting the Veteran's knee disability is "sequela of prior trauma."  

b) Notwithstanding the answer to the question above, is it at least as likely as not that the Veteran's right knee disability was caused or aggravated beyond is natural progression by his service-connected left knee disability?

A complete rationale for any opinion expressed must be provided.  If the opinions requested cannot be provided without a physical examination of the Veteran, such should be scheduled.  

4. Re-adjudicate the issue on appeal.  If the benefit sought is denied, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




